Per Curiam.

In an action instituted by a firm of stockbrokers to recover against its customer the price of certain stock purchased on his behalf, the defendant’s counsel in his summation to the jury said: “ There is many a man sitting on the benches in the park because he lost his money down in Wall street.” This remark was unwarranted and grossly prejudicial to plaintiffs’ rights, and demands a reversal of the judgment and a new trial.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellants to abide the event.
Wagner and Wasservogel, JJ., concur; Guy, J., dissents.
Judgment reversed.